 


109 HR 2295 IH: Parental Empowerment Act of 2005
U.S. House of Representatives
2005-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2295 
IN THE HOUSE OF REPRESENTATIVES 
 
May 11, 2005 
Mr. Jones of North Carolina introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To prohibit a State from receiving Federal education funds unless the State has certain policies and procedures regarding the purchase or acquisition of library and classroom-based reference, instructional, and other print materials for use in elementary schools, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Parental Empowerment Act of 2005.  
2.Required policies and proceduresBeginning not later than 1 year after the date of the enactment of this Act, a State may not receive any funds under any program or activity administered by the Secretary of Education unless, with regard to the purchase or acquisition of any library or classroom-based reference, instructional, or other print material for use in any elementary school, the State is implementing policies and procedures that— 
(1)require each local educational agency in the State to maintain a parent review and empowerment council in accordance with this Act; or 
(2)if the State purchases most library or classroom-based reference, instructional, or other print materials for use in elementary schools served by the State’s local educational agencies, require the State educational agency to maintain such a council. 
3.Parent review and empowerment council 
(a)MembershipEach council shall be composed of not less than 5 nor more than 15 members (unless a lesser or greater number of members is determined by the State (or its designee) to be necessary for organizational purposes), of which— 
(1)a majority of the members must have a child who is enrolled, or was enrolled within the previous 2 school years, in an elementary school operated by the applicable educational agency; and 
(2)at least 1 member must have a child who is enrolled in a kindergarten operated by such agency if the kindergarten program of the agency is operated as part of a separate educational program.  
(b)Operations 
(1)In generalEach council shall provide significant input into the decision-making process of the applicable educational agency regarding the purchase or acquisition of any library or classroom-based reference, instructional, or other print material for use in any elementary school. 
(2)RecommendationsEach council shall provide recommendations to the relevant decision-making body on the purchase or acquisition by the applicable educational agency of any library or classroom-based reference, instructional, or other print material for use in any elementary school, including by majority vote— 
(A)recommending the acceptance in whole or in part of the proposed purchase or acquisition; 
(B)recommending the supervised release (such as by parent or teacher signature) of part of the proposed purchase or acquisition; 
(C)recommending that the relevant decision-making body review and specifically determine whether part of the proposed purchase or acquisition is appropriate; or 
(D)recommending against part of the proposed purchase or acquisition. 
(3)TimingEach council shall provide recommendations pursuant to paragraph (2) prior to the date of the purchase or acquisition involved. 
(4)MeetingsEach council shall meet not less than every 6 months to review, consider, and provide recommendations on the purchase or acquisition by the applicable educational agency of library or classroom-based reference, instructional, or other print materials for use in any elementary school.   
4.Rule of constructionNothing in this Act shall be construed to create a Federal prohibition against the purchase or acquisition of any library or classroom-based reference, instructional, or other print material by a State or local educational agency if the State or agency determines that such material is appropriate. 
5.ReportNot later than 18 months after the date of the enactment of this Act, the Secretary shall conduct a study and submit a report on the results achieved under this Act to the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate. 
6.DefinitionsIn this Act: 
(1)The term applicable educational agency means— 
(A)the local educational agency involved; or 
(B)in the case of a State described in section 2(2), the State educational agency. 
(2)The term child means a child within the age limits for which the State involved provides free public education. 
(3)The term council means a parent review and empowerment council maintained in accordance with this Act. 
(4)The term elementary school— 
(A)has the meaning given to that term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801); and 
(B)includes a kindergarten operated by the applicable educational agency, irrespective of whether the kindergarten is operated as part of a separate educational program or as a part of the State's elementary education under applicable State law. 
(5)The term library or classroom-based reference, instructional, or other print material excludes any school textbook.  
(6)The term local educational agency has the meaning given to that term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(7)The term Secretary means the Secretary of Education.  
(8)The term State includes the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, American Samoa, Guam, the Virgin Islands, and any other territory or possession of the United States. 
(9)The term State educational agency has the meaning given to that term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
 
